12/15/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 27, 2022

          STATE OF TENNESSEE v. KEVIN DEWAYNE STINNETT

                  Appeal from the Circuit Court for Marshall County
                      No. 2020-CR-101 M. Wyatt Burk, Judge
                      ___________________________________

                            No. M2021-01266-CCA-R3-CD
                        ___________________________________

A Marshall County Circuit Court jury convicted the Defendant-Appellant, Kevin Dewayne
Stinnett, of possession of heroin with the intent to sell or deliver, possession of .5 grams or
more of cocaine with the intent to sell or deliver, simple possession of methamphetamine,
simple possession of marijuana, and possession of drug paraphernalia, and the trial court
imposed an effective sentence of eighteen years’ incarceration. See Tenn. Code Ann. §§
39-17-417(a)(4), -418(a), -425(a)(1). On appeal, Stinnett argues: (1) the evidence is
insufficient to sustain his convictions; (2) the trial court erred in denying his motion to
continue his trial; and (3) the trial court erred in imposing partially consecutive sentences
and in denying an alternative sentence. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., P.J., and ROBERT W. WEDEMEYER, J., joined.

William C. Barnes, Jr., Columbia, Tennessee, for the Defendant-Appellant, Kevin
Dewayne Stinnett.

Jonathan Skrmetti, Attorney General and Reporter; T. Austin Watkins, Senior Assistant
Attorney General; Robert J. Carter, District Attorney General; and William Bottoms and
Lee Brooks, Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                          OPINION

       In October 2020, the Marshall County Grand Jury indicted Stinnett for possession
of heroin pills with the intent to sell, possession of heroin with the intent to sell or deliver,
possession of .5 grams or more of cocaine with the intent to sell or deliver, possession of
.5 grams or more of methamphetamine with the intent to sell or deliver, simple possession
of marijuana, and possession of drug paraphernalia.
       Trial. We have briefly summarized the evidence presented at Stinnett’s May 17-
18, 2021 trial that is relevant to the issues he raises on appeal. On May 20, 2020, the 17th
Judicial District Task Force executed a search warrant at Stinnett’s home in Lewisburg.
After knocking and announcing their presence several times, the officers entered the home
through the unlocked front door. At the time, Stinnett was sitting on the “far left-hand side
of the couch.” The officers immediately took Stinnett into custody and detained the other
family members present while they conducted a search of the house.

       During this search, officers found a “small black box” containing what appeared to
be marijuana residue and some syringes on the coffee table in the living room as well as a
“straw with residue” on the living room floor. They also found “rolling papers” and
aluminum foil with “a white crystalline substance” on top in the living room. Inside a
lockbox underneath the coffee table, officers found digital scales, “plastic baggies,” “a
green plant material” that appeared to be marijuana in a Ziploc bag, a brown piece of paper
containing white powder, and numerous multicolored pills that appeared to be “ecstasy.”
Agent Shane George, who assisted in executing this search warrant, testified that digital
scales and plastic baggies “typically are possessed and employed by drug distributors” to
weigh and package small amounts of drugs for resale. He also stated that he was able to
identify the “green plant material” by smell as marijuana. All of this evidence was located
on or near the coffee table next to where Stinnett was sitting on the couch. The lockbox,
where the majority of the drugs were located, “was positioned right next to where Mr.
Stinnett was [sitting] in the house” and the keys to the lockbox were “sitting next to
[Stinnett].” Officers also found a glass pipe, a “glass bong,” and a “marijuana grinder” in
the back bedroom that had both male and female clothing in it. Officers also uncovered a
Motorola cell phone as well as $400 in Stinnett’s wallet.

       Forensic testing by the Tennessee Bureau of Investigation (TBI) determined that the
“white powder” contained .88 grams of cocaine; the “off-white powder,” which weighed
.48 grams, contained heroin, fentanyl, 4-ANPP,1 and methamphetamine; and the “off-
white-and-brown powder,” which weighed 7.75 grams, contained heroin, fentanyl, and 4-
ANPP. The TBI did not perform “purity testing” on either of the mixed substances to
determine the specific amount of each drug within the mixture because such testing was
not within the “TBI’s current scope.” In addition, the TBI did not test the pills that were
submitted because of TBI’s policies, and the TBI did not test the marijuana-like substances
because they were never submitted by law enforcement. The amounts of the powder
substances were consistent with the sale of drugs rather than the personal use of drugs.



       1
           “4-ANPP” is an abbreviation for 4-anilino-N-phenethyl-4-piperidine.
                                               -2-
       Officers interviewed Stinnett at his home, and an audio recording of this interview
was admitted into evidence at trial. On this recording, Stinnett waived his Miranda rights
and agreed to talk to the officers. Stinnett admitted that he smoked marijuana daily but
denied using ecstasy or heroin and claimed that it had “been awhile” since he last used
methamphetamine. He said Stephanie Lee had lived at his home for two or three months
before his mother made her leave two days prior. Stinnett explained that he knew Lee
through his cousin, that Lee and his cousin had both been homeless, and that Lee had
temporarily lived at his house. Stinnett claimed that the lockbox containing drugs near the
couch in the living room had belonged to Lee and that Lee had gotten her drugs from a
black guy named “Rob” in Spring Hill whose home was located “right off Saturn
Parkway.” Stinnett acknowledged that he had gone with Lee to meet her drug dealer three
times. He also said he had keys to the lockbox because he had agreed to help Lee by selling
some of the drugs for her. Stinnett acknowledged that he communicated with Lee over
Facebook Messenger and also texted with someone he identified as “West Hill.” While
Stinnett initially denied owning a cell phone, he eventually admitted to officers that the
Motorola cell phone belonged to him, and he provided the passcode for this phone and
consented to a search of it. Stinnett maintained that Lee also knew the passcode to his cell
phone and that she used his cell phone when she stayed at his home.

       Stinnett’s Facebook messages with Stephanie Lee, which were admitted at trial,
confirmed that they both used drugs and worked together to sell drugs. These messages
referenced the drug dealer named “Rob” as well as “powder,” “up,” and “[s]uboxone.” In
addition, Stinnett discussed drug prices with Lee, stating, “[W]hite girls going for 100 a
g.” He also said that he “got someone a ball of that girl and got some wood . . . Gorilla
glue and strawberry diesel.” Stinnett advised Lee that “[s]hit went fast” and told Lee to
“let Brad know that I’ll have some H 25 a point[.]”

         Stinnett also told Lee that a dealer was “coming” to him and that he was “getting a
little bit of everything white girl & H & wood and 20 x beans.” Lee asked Stinnett for “a
ball of that h and a couple of those beans,” and then said, “I’ll go to a friend’s and help get
rid of that h real easy real quick and we can even tell him u let me get it or whatever but
I’ll give u back what he always charges me for it and I’m sure u will still b making some
off of it . . . .”

        In other messages, Lee asked Stinnett what the “beans” looked like “out of the bag,”
and Stinnett sent her a photograph of the drugs. Lee also told Stinnett to keep the “h” in
foil because it will “eat” through “plastic,” and she instructed him to “weigh it out and
sep[ar]ate it by half gs.” Later, Stinnett told Lee that someone had brought him “quite a
bit” of drugs, describing it as a “qrt” and that he had offered someone “5 of H to help [him]
out.” Stinnett told Lee that he was taking “one of these beans” and the next day said that
he was “[j]ust coming down off that x pill[.]” In response to Lee’s requests for drugs,
                                             -3-
Stinnett told Lee, “[W]e can both make money but I can[’]t take no losses and I can’t just
hand you something everyday[.]” In other Facebook messages, Lee asked Stinnett the
price of a “ball of . . . [d]own” and then asked Stinnett for her “skates.”

        Stinnett’s cell phone also contained numerous text messages to someone identified
as “West Hill” regarding drugs, and these text messages were also admitted at trial. Stinnett
and West Hill exchanged several texts about Stinnett’s getting directions to West Hill’s
apartment because he had always come with “Steph” in the past. West Hill told Stinnett
he “got some x”2 and asked Stinnett not to forget about the “perks[.]”3 Stinnett replied that
he had talked his mom “into coming off 10 of them for 100[,]” and confirmed that his
“ticket was 350.” That night, Stinnett advised West Hill that he had “already sold out [of]
everything[,]” including “wood[,]” and that he had “the bread”4 but did not have
transportation to come see West Hill until the next afternoon. When Stinnett asked about
the “beans,” West Hill stated, “[J]ust tell me what u want on the menu[.]” Stinnett then
replied, “Same as I got last round . . . half of the girl,5 half zipper of wood,6 few of them
beans7 if possible.” When West Hill offered to come to Stinnett’s home, Stinnett provided
his address and then stated, “[C]an you make it a whole zip of wood[,] half z[i]p of the
girl[,] few of them[?]” When Stinnett asked about “the ticket,” West Hill” replied,
“20[]beans zip of wood 7 of the girl8 that will be 600 so the rest will be 460” and then said
he was “getting low on the girl.” Stinnett responded, “Yeah I know I’m trying to move
your [drugs] pretty fast[.] [Y]ou going to see her again because she’s in high demand[.]”9

       Later, Stinnett and West Hill talked about the availability of drugs and drug prices.
Stinnett mentioned that the “ball game of up”10 was now “150” even though it had been



       2
          Agent Shane George referenced many of Stinnett’s text messages and provided extensive
testimony regarding the meaning of the following slang terms or phrases. He explained that “x”
is slang for the drug ecstasy.
        3
          “[P]erks” is slang for the controlled prescription pain medication Percocet.
        4
          “[B]read” is slang for “cash money.”
        5
          “[G]irl” is slang for heroin. In addition, given the price Stinnett mentioned, a “half a girl”
is one-half of an ounce of heroin.
        6
          “[H]alf a zipper of wood” is slang for one-half an ounce of marijuana.
        7
          “[B]eans” is slang for the drug ecstasy.
        8
          “7 of the girl” is slang for 7 grams or one-quarter of an ounce of heroin.
        9
          This statement is slang for “[a]re you going to be getting more heroin because [it’s] in
high demand.”
        10
            “[U]p” is slang for methamphetamine. “[B]all game of up” is slang for an eight ball or
one-eighth ounce of methamphetamine, and the “150” and “90 to 100” refers to the price for that
amount of the drug.
                                                 -4-
“90 to 100.” He also said he had a “few people ask about H.”11 West Hill told Stinnett
that he gave him the “wrong pack of pills.” Stinnett asked if West Hill had talked to
“Stephanie” because she had asked him “to front her something,” and Stinnett told her she
would have to ask West Hill first. He told West Hill about the number of “beans” he had
in his possession, the “high demand” for “the white girl[],” and that he had “7 in H[,] 12
xp[,] and 12gs of smoke.” Stinnett also said he had “4 Suboxone” in pill form and that
they could “work something out” if West Hill “want[ed] them[.]” He also said he could
not “locate perks” and then he and “West Hill” discussed exchanging drugs to reduce the
amount of money Stinnett owed him.

         Stinnett also told West Hill, “[Stephanie] was trying to get my keys [to] my
lockbox[.] I checked it thank God everything still there[.] [G]ot a pretty good bit of H[,]
quite a few extra[,] I haven’t counted everything yet . . . .” In his last message to West
Hill, Stinnett asserted, “I’ve got 10gs of H left[,] 20 xps[,] almost out of wood[,] 2gs of
girl[,] $400 in bread[,] so far it’s slow[ed] down on the H[,] the x was going now[,] it seems
like we’re stuck with them.”

        At the beginning of the second day of trial, defense counsel moved for a continuance
of the trial on the basis that Stinnett was receiving treatment for his broken ribs. The State
objected, and the trial court denied the motion, stating that Stinnett’s absence was voluntary
because he had known about his injury twenty-five days earlier and had delayed obtaining
medical treatment until the night before his second day of trial.12

       After the State rested its case-in-chief, the trial court granted the defense’s motion
for judgment of acquittal on the charge of possession of heroin pills in Count 1 because the
State failed to present any proof that the pills, which were never tested by the TBI,
contained heroin.

       At the conclusion of the trial, the jury convicted Stinnett in Count 2 of possession
of heroin with the intent to sell or deliver, in Count 3 of possession of .5 grams or more of
cocaine with the intent to sell or deliver, in Count 4 of the lesser included offense of simple
possession of methamphetamine, in Count 5 of simple possession of marijuana, and in
Count 6 of possession of drug paraphernalia. Following a sentencing hearing, the trial
court imposed an effective sentence of eighteen years in incarceration.




       11
           “H” is slang for heroin. “A point” of heroin is slang for a syringe that is preloaded with
one-tenth of a gram of heroin and typically sells for between $20 and $40.
        12
           We have included the trial court’s detailed findings denying this motion in the analysis
section.
                                                -5-
        Thereafter, Stinnett filed a timely motion for new trial, arguing that the evidence
was insufficient to sustain his convictions, that the trial court erred in denying his motion
to continue the trial, and that the trial court improperly sentenced him to consecutive
sentences. The trial court entered a September 10, 2021 order13 denying the motion, stating
that after reviewing “the record, the Court’s notes, testimony and arguments of counsel,
the Court finds the Motion for New Trial not to be well taken and the same is hereby
denied.” On September 16, 2021, the trial court entered a second order14 entitled “Order
Overruling Motion for New Trial, Appointing Counsel on Appeal and Directing
Transcription of Hearings.” In it, the trial court held that Stinnett’s “Motion for New Trial
is overruled, that [defense counsel] is appointed to represent [Stinnett] on appeal, and that
the Court Reporter is directed to transcribe [the relevant portions of the record][.]” On
October 19, 2021, Stinnett improperly filed a notice of appeal in the Marshall County
Circuit Court Clerk’s office,15 and on October 25, 2021, he filed an untimely notice of
appeal in the Appellate Court Clerk’s office.

                                              ANALYSIS

        Although the State asserts that the Defendant filed an untimely notice of appeal, it
does not argue that the Defendant’s appeal should be dismissed on that basis. Even if we
give Stinnett the benefit of the second order denying the motion for new trial that was
entered on September 16, 2021, Stinnett, who had the assistance of appointed counsel, still
filed his notice of appeal nine days late. Moreover, Stinnett, through counsel, failed to
acknowledge that his notice of appeal was untimely, failed to provide an explanation for
why his notice of appeal was untimely filed, and failed to request a waiver of the timely
filing requirement. Consequently, this court came extraordinarily close to dismissing
Stinnett’s appeal, particularly in light of the recent trend of dismissing appeals under
similar circumstances. In any case, so that Stinnett’s issues can be heard, we reluctantly
conclude that the “interests of justice” merit a waiver of the untimely notice of appeal. See
Tenn. R. App. P. 4(a).

       I. Sufficiency of the Evidence. Stinnett makes only a very general challenge to
the sufficiency of the evidence presented at trial. In response, the State notes that Stinnett
        13
            The September 10, 2021 order was signed by defense counsel and the State.
        14
            The September 16, 2021 order was also signed by defense counsel and the State.
         15
            See Tenn. R. App. P. 3(e) (“An appeal as of right to the Supreme Court, Court of Appeals, or
Court of Criminal Appeals shall be taken by timely filing a notice of appeal with the clerk of the appellate
court as provided in Rule 4 and by service of the notice of appeal as provided in Rule 5.”) (emphasis added);
Tenn. R. App. P. 4(a) (“In an appeal as of right to the Supreme Court, Court of Appeals or Court of Criminal
Appeals, the notice of appeal required by Rule 3 shall be filed with the clerk of the appellate court within
30 days after the date of entry of the judgment appealed from; however, in all criminal cases the “notice of
appeal” document is not jurisdictional and the timely filing of such document may be waived in the interest
of justice.”) (emphasis added).
                                                   -6-
failed to specifically articulate why the evidence is insufficient to sustain any of his
convictions but nevertheless argues that the evidence is “more than sufficient” to support
Stinnett’s convictions. We conclude that Stinnett has waived this issue and, in any case, is
not entitled to relief.

        Initially, we agree that Stinnett has failed to state why the evidence is insufficient to
sustain his convictions. In addition, Stinnett has failed to cite the relevant law for this issue
and has failed to reference the portions of the trial record that support his claim.
Accordingly, we conclude that Stinnett has waived his insufficiency claim. See Tenn. Ct.
Crim. App. R. 10(b) (“Issues which are not supported by argument, citation to authorities,
or appropriate references to the record will be treated as waived in this court.”); see also
Tenn. R. App. P. 27(a)(7)(A) (A brief shall contain “[a]n argument . . . setting forth . . . the
contentions of the appellant with respect to the issues presented, and the reasons therefor,
including the reasons why the contentions require appellate relief, with citations to the
authorities and appropriate references to the record . . . relied on[.]”). However, in light of
the seriousness of Stinnett’s felony convictions, we will briefly address this issue on the
merits.

       “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting
Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e). When this court
evaluates the sufficiency of the evidence on appeal, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318
S.W.3d 850, 857 (Tenn. 2010)).

        Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686, 691
(Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
Hanson, 279 S.W.3d at 275). The jury as the trier of fact must evaluate the credibility of
the witnesses, determine the weight given to witnesses’ testimony, and reconcile all
conflicts in the evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008) (citing
Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). When considering the
                                              -7-
sufficiency of the evidence, this court “neither re-weighs the evidence nor substitutes its
inferences for those drawn by the jury.” Wagner, 382 S.W.3d at 297 (citing State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997)).

       “It is an offense for a defendant to knowingly . . . [p]ossess a controlled substance
with intent to manufacture, deliver or sell the controlled substance.” Tenn. Code Ann. §
39-17-417(a)(4). Possession of heroin with the intent to sell or deliver is a Class B felony.
Id. §§ 39-17-417(b), 39-17-406(c)(11). Possession with the intent to sell or deliver 0.5
gram or more of any substance containing cocaine is also a Class B felony. Id. § 39-17-
417(c)(1). “It may be inferred from the amount of a controlled substance or substances
possessed by an offender, along with other relevant facts surrounding the arrest, that the
controlled substance or substances were possessed with the purpose of selling or otherwise
dispensing.” Id. § 39-17-419.

       It is a Class A misdemeanor “for a person to knowingly possess or casually exchange
a controlled substance, unless the substance was obtained directly from, or pursuant to, a
valid prescription or order of a practitioner while acting in the course of professional
practice.” Id. § 39-17-418(a), (c)(1). Methamphetamine and marijuana are controlled
substances. Id. §§ 39-17-408(d)(2), -415(a)(1). It is also a Class A misdemeanor “for any
person to use, or to possess with intent to use, drug paraphernalia to plant, propagate,
cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test,
analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce
into the human body a controlled substance . . . .” Id. § 39-17-425(a).

       A person may possess contraband alone or jointly with others. State v. Copeland,
677 S.W.2d 471, 476 (Tenn. Crim. App. 1984). In addition, “[p]ossession may be actual
or constructive.” State v. Robinson, 400 S.W.3d 529, 534 (Tenn. 2013) (citing State v.
Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)). Constructive possession is established when a
person has “‘the power and the intention at a given time to exercise dominion and control
over an object, either directly or through others.’” State v. Williams, 623 S.W.2d 121, 125
(Tenn. Crim. App. 1981) (quoting United States v. Craig, 522 F.2d 29, 32 (6th Cir. 1975)).
It has also been defined as “‘the ability to reduce an object to actual possession.’” Id.
(quoting United States v. Martinez, 588 F.2d 495, 498 (5th Cir. 1979)).

       At the motion for new trial hearing, the trial court “reaffirm[ed] its findings that
there was overwhelming evidence of [Stinnett’s] guilt” for all of the conviction offenses.
We agree that the proof presented at trial compellingly established that Stinnett knowingly
possessed with the intent to sell or deliver heroin and .5 grams or more of cocaine, that
Stinnett knowingly possessed methamphetamine and marijuana, and that Stinnett
possessed drug paraphernalia. Inside Stinnett’s home, the drug task force discovered a
white powder containing .88 grams of cocaine, a second powder mixture containing heroin
                                            -8-
and methamphetamine, and a third powder mixture containing heroin. While the amount
of heroin and methamphetamine in the last two mixtures was not determined by the TBI,
no specific amount of these controlled substances is required for the respective convictions.
In addition, no specific amount of marijuana is required to be guilty of simple possession
of marijuana. Agent George identified the green, plant-like substance in Stinnett’s home
by smell as marijuana. Although the identity of this substance was not confirmed through
TBI testing, Agent George’s testimony, as well as Stinnett’s admission to using marijuana
daily, was more than sufficient for the jury to find that this substance was, in fact,
marijuana. During the recording of his interview, Stinnett admitted to officers that he was
helping Lee sell these drugs. In addition, a key to the lockbox, which contained most of
the drugs in the house, was found next to Stinnett, and his text messages confirmed that the
lockbox of drugs belonged to him and that he was actively engaged in selling and delivering
drugs.

        Regarding Stinnett’s drug paraphernalia conviction, officers found digital scales,
syringes, aluminum foil, a straw with residue, plastic baggies, a glass pipe with residue, a
glass bong, and a marijuana grinder. Stinnett admitted that he used marijuana every day,
and his text messages included numerous references to his weighing and packaging drugs
for sale. All of the controlled substances as well as the digital scales, syringes, aluminum
foil, straw with residue, and plastic baggies were found in the living room near where
Stinnett was sitting when the drug task force entered his home, and the glass pipe with
residue, a glass bong, and a marijuana grinder were found in a bedroom at the back of the
home that contained men’s and women’s clothes.

      Given all of this proof, a rational jury could have found that Stinnett knowingly
possessed with the intent to sell or deliver heroin and .5 gram or more of cocaine,
knowingly possessed methamphetamine and marijuana, and possessed with the intent to
use drug paraphernalia. Because the evidence is sufficient to sustain all of Stinnett’s
convictions, he is not entitled to relief.

        II. Continuance. Next, Stinnett contends that the trial court deprived him of the
right to be present at his own trial by denying his motion for a continuance the morning of
the second and final day of trial. He claims that his doctor gave him an excuse not to attend
his trial because of his broken ribs. He also asserts that his presence at trial was not waived
by flight or escape. The State responds that because Stinnett unilaterally elected to receive
medical care for an injury he sustained weeks prior to trial rather than appear for the last
day of his trial, the trial court properly exercised its discretion to deny Stinnett’s motion
for a continuance, and this denial did not violate Stinnett’s constitutional rights. We
conclude that because Stinnett waived his right to be present for the second and final day
of trial, he is not entitled to relief.

                                             -9-
         Both the United States Constitution and the Tennessee Constitution guarantee a
defendant the fundamental right to be present at his or her own trial. U.S. Const. amend.
V, XIV, § 1; Tenn. Const. art. I, § 9; see State v. Muse, 967 S.W.2d 764, 766 (Tenn. 1998).
This right to be present applies to the arraignment, every stage of the trial including the
impaneling of the jury and return of a verdict, and the imposition of a sentence. Tenn. R.
Crim. P. 43(a)(1)-(3). However, this right is not absolute because “further progress of the
trial, to and including the return of the verdict and imposition of sentence, shall not be
prevented[.]” Tenn. R. Crim. P. 43(b) (emphases added). The right to be present at trial
may be waived by the defendant’s voluntary absence or in-court disruptive conduct. Tenn.
R. Crim. P. 43(b)(1), (2); see Muse, 967 S.W.2d at 767. As relevant here, “the defendant
shall be considered to have waived the right to be present whenever a defendant, initially
present . . . [v]oluntarily is absent after the trial has commenced, whether or not he or she
has been informed by the court of the obligation to remain during the trial[.]” Tenn. R.
Crim. P. 43(b)(1).

        The record shows that Stinnett was present the entire first day of his trial. However,
prior to the start of the second and final day of trial, Stinnett did not appear, and his attorney
made an oral motion to continue the trial. Defense counsel explained that around 8:30 p.m.
the previous night, Stinnett sent him a text message that “he was in the Maury County
emergency room; that he had been diagnosed with broken ribs; [and] that they had put him
on pain medication.” Defense counsel said he told Stinnett that “he needed to appear” at
trial this morning and needed to “bring with him those medical records,” and Stinnett
responded that he would fax or forward the medical records to the clerk’s office. The State
opposed the motion to continue trial, asserting that Stinnett had originally sustained this
injury approximately twenty days prior and had delayed treatment until the night before
the second day of his trial. The State also argued that pursuant to Rule 43, the court could
proceed with the trial with Stinnett in absentia. Defense counsel objected to proceeding
with the trial in Stinnett’s absence. The record shows that Stinnett faxed to the trial court
one page of a medical record and a signed doctor’s note, stating that Stinnett needed to be
excused from “work/court, due to 4 rib fractures/pain” from “5/17/2021” through
“5/21/2021”

      In a detailed ruling on the record but outside the presence of the jury, the trial court
provided a comprehensive timeline of events and its detailed observations of Stinnett’s
demeanor and physical abilities relevant to his motion to continue trial:

              I want to be as clear as I can on the record about this issue up to this
       point. This trial has already commenced. We are here. This is day two. Mr.
       Stinnett was present yesterday for the entirety of the day, and I want to
       comment on what the Court observed here in just a moment. Mr. Stinnett did
       come to this court and, again, I will not—nor do I know of any settlement
                                              - 10 -
discussions that have been occurring—but I did receive a call with
permission of the [S]tate from Mr. Stinnett’s counsel indicating back on the
week or maybe Monday or Tuesday of April 23[,] that week that Mr. Stinnett
did desire a plea and asked the Court to consider waiving its traditional policy
with respect to plea[d]ing and allowing him to [enter a] plea even though the
case had been set for trial. I did arrange for a court reporter to be here on
April 23[, 2021,] even though that was a civil court date, and we did show
up to consider that plea. Again, the terms of which I’m not aware of, don’t
need to be aware of. However, on that day Mr. Stinnett did appear and
decided that he was not going to plea. And so I reminded him that he needed
to be here yesterday for purposes of moving forward with the trial. I will
mention that that was some 25 days ago from the first day of trial. Mr.
Stinnett on April 23[, 2021,] seemed to indicate that he had fallen off of a
ladder. Quite frankly, I thought Mr. Stinnett was malingering and was putting
on about his injuries, because when I watched him in the gallery that
particular day he did not appear to be in any gross amount of pain nor did he
walking up the stairs as the Court witnessed him coming into the courtroom.
However, as we were discussing scheduling on that April 23[] day, Mr.
Stinnett was grimacing and grabbing his side and acting as if his ribs were
hurting. The Court did inquire as to what was wrong[,] and he said he had
fallen off of a ladder. Again, I will underscore [this occurred] 25 days ago.
So yesterday on day one of the trial prior to starting the trial Mr. Stinnett by
and through counsel asked that this court continue the trial. And the Court
did inquire from Mr. Stinnett as to whether or not during this 25 days if he
had obtained any type of treatment for his alleged injuries. He indicated that
he had not, as a result of multiple things. But more importantly, the Court
did not find his response to be very credible nor did [the Court]—in watching
[Stinnett’s] his body language and demeanor—really believe that he was
injured and did deny the motion to continue[,] and we proceeded with trial.

       Also, I want to be very clear about this: The Court has not put on
record to this point its comments as it relates to Mr. Stinnett’s demeanor
while in court as it relates to his injuries, but the Court closely monitored and
watched Mr. Stinnett as he freely conversed with counsel; he moved back
and forth in his chair at the counsel table to his left to his right; he would
bend over and speak with [defense counsel] and ask him—presumably ask
him questions and inform him of various things about the case in which he
wanted him to ask. It seemed very clear to me that Mr. Stinnett was able to
converse with counsel; that he was able to participate fully in his defense; he
was able to move about the courtroom during breaks; he was able to traverse
up and down the stairs without difficulty. And so I find it rather difficult to
                                     - 11 -
       understand that now[,] after day one of the trial[,] that he seeks medical
       attention when he did not need such medical attention for in excess of 25
       days up to this point.

                [A]lso I want to add this—again, out of the presence of the jury: The
       Court gleaned from yesterday that the trial is not going very well for Mr.
       Stinnett at least on its face. [Defense counsel] has done an excellent job in
       this trial up to this point, but the proof—particularly the recorded [interview]
       yesterday that was played as an exhibit—may in Mr. Stinnett’s mind have
       been pretty damning testimony. So I just want to indicate on the record—
       I’m not trying to pass judgment on this case; I haven’t heard the entirety of
       the proof—but I do want to say that obviously it was a difficult day yesterday
       for Mr. Stinnett, I presume.

The trial court then contemplated Rule 43’s application to this case:

       [W]ell, first, the threshold consideration is I realize that this is a fundamental
       right for him to appear at trial. However, in considering Rule 43, number
       one, the trial has already commenced in which he was present. So I believe
       that hurdle has been accomplished. And I do find that Mr. Stinnett . . . is
       voluntarily absent after his trial has commenced in such on his own accord,
       and I will underscore the word “voluntarily.” I find no reason why he could
       not be present for today. Again, I truly believe it’s just his play to try to
       continue this matter beyond the dates in which this court has set.

               Mr. Stinnett, also in accordance with Rule 43, even though he is not
       present at this time the Court did, in fact, ask [defense counsel] to reach out
       to him again to make sure he understood that I expected him to be here.
       [Defense counsel], I believe, has done that. I will note as I look at what four
       pages have been provided to the Court as it walked in this morning, I don’t
       know whether or not these are authentic medical records. There’s not an
       affidavit attached thereto. There does appear to be what I would call or is
       entitled “excuse from work, school, or physical activity” wherein there’s a X
       by a sentence that says “work/court excuse due to four rib fractures/pain.”
       Again, I don’t know the—necessarily know if this is a true and exact copy of
       an authentic record. The Court will make—just for identification will make
       it an exhibit so that we do have this. It will be the next numbered exhibit.
       Obviously it will not be shown to the jury, of course, but I will make it an
       exhibit to this Rule 43 hearing—Exhibit 1 to the Rule 43 hearing for further
       consideration down the road if necessary.

                                             - 12 -
               Again, in final summation I do find that Rule 43 has been satisfied in
       that the trial has already proceeded. [Stinnett] was present during the entirety
       of the first part of the trial including voir dire, jury selection, opening
       statements, the [S]tate’s proof, and I think we have one more witness today
       of the [S]tate’s proof and that he could have been present today absent his
       voluntary decision not to be present here today.

              So I’m going to grant the [S]tate’s motion and move forward [with
       Stinnett] in absentia, and we will proceed.

      At the motion for new trial hearing, the trial court reiterated many of its
previous findings on this issue and then provided the following remarks:

       I did recall requesting specifically [defense counsel] to contact Mr. Stinnett
       immediately prior to the jury even arriving that morning [of the second day
       of trial] to just tell him to be here, he needs to be here, he needs to come. We
       gave [Stinnett] time to show up. He chose not to come. I believe [defense
       counsel] was text messaging [with Stinnett] . . . so [Stinnett] knew we were
       moving forward and still chose not to show up despite the fact that the Court
       ordered him to be here on that day. So, we continued with trial because
       [Stinnett] had ample opportunity to come and be here. Mr. Stinnett’s from
       Marshall County. . . . So, it’s not like he was in Davidson County and had to
       get here. . . . [As the State] said, after [Stinnett] was found guilty, . . . we had
       to continue [the] Sentencing Hearing because [law enforcement] couldn’t
       find [Stinnett]. He did not report after being told he was convicted. So, the
       Court did not err, I don’t believe, in denying his motion for [a] continuance.

       Although Stinnett claims that medical treatment for his broken ribs was the reason
for his absence the second day of trial, the record shows that Stinnett broke his ribs over
three weeks prior to his trial and that he voluntarily sought medical treatment rather than
attend the last day of his trial. The trial court specifically determined that Stinnett was
malingering regarding his injuries, and it supported this determination with detailed
findings regarding Stinnett’s demeanor as well as Stinnett’s ability to walk, move, and
function during the first day of trial. We agree with the State that there is nothing in the
record, including the “excuse” faxed to the trial court, demonstrating that Stinnett’s
medical condition was so severe that his absence from trial was involuntary. We also
observe that the trial court complied with the procedural requirements of Rule 43. The trial
court denied Stinnett’s request for a continuance on the first day of trial and told defense
counsel to inform Stinnett that he was required to attend the second day of trial. The court
also gave Stinnett notice that if he failed to attend the last day of trial, it would continue
without him. Moreover, after Stinnett was notified of his conviction, his sentencing hearing
                                             - 13 -
had to be continued because law enforcement could not locate him. Because Stinnett made
a unilateral, voluntary decision to miss the last day of trial, he waived his right to be present
at his trial. Accordingly, we conclude that the trial court properly denied the motion to
continue trial pursuant to Rule 43, and the denial of this motion did not violate Stinnett’s
constitutional rights.

        III. Sentencing. Lastly, Stinnett contends that the trial court erred in imposing
partially consecutive sentences and in denying alternative sentencing. He claims he was
“not a dangerous criminal” but merely “an addict supporting his habit.” He also asserts
that consecutive sentencing should only be imposed when there are aggravating
circumstances present, not just when there are two or more dangerous crimes committed,
as in his case. The State responds that the trial court properly exercised its broad discretion
in ordering a partially consecutive alignment of sentences and in denying probation to
Stinnett. Because the trial court did not abuse its discretion in imposing the sentence in
this case, Stinnett is not entitled to relief.

        Preliminarily, we note that Stinnett, who had the assistance of counsel, failed to cite
to any relevant legal authority or to any pertinent portions of the record to support his
sentencing claims. Accordingly, Stinnett has waived these issues. See Tenn. Ct. Crim.
App. R. 10(b); Tenn. R. App. P. 27(a)(7). In any case, we conclude that Stinnett is not
entitled to relief.

       At Stinnett’s sentencing hearing, the State introduced the presentence investigation
report, which showed that Stinnett’s criminal history consisted of four Class E felonies,
including statutory rape and three violations of the sex offender registry, and at least sixteen
misdemeanors. In addition, Stinnett had six probation violations, including one that was
pending at the time the presentence report was filed. Moreover, Stinnett was serving a
probationary sentence when he committed the offenses in this case.

       After considering Stinnett’s criminal history, the trial court determined that the
Stinnett was a Range I, standard offender and that the range of punishment for the
possession of heroin and cocaine offenses in Counts 2 and 3, which were Class B felonies,
was eight to twelve years with a release eligibility of thirty percent. See Tenn. Code Ann.
§§ 40-35-112(a)(2), -501(c). The court also determined that Counts 4, 5, and 6 were Class
A misdemeanors, which meant that they each had a maximum term of imprisonment of
eleven months and twenty-nine days at seventy-five percent. See id. §§ 40-35-111(e)(1),
40-35-302(d).

        Stinnett testified that he was currently serving a 210-day sentence in county jail for
failing to pay child support. He claimed that he missed the second day of his trial because
he went to the emergency room and his doctor, who diagnosed him with broken ribs, gave
                                             - 14 -
him an excuse for court and told him not to go to court or do anything until “[May] 21st.”
Stinnett claimed that he had broken his ribs working as a painter a week or two prior to his
trial date. He acknowledged that he had not sought any medical treatment until the night
before his second day of his trial; however, he asserted that he went to the hospital that
night because he started “hurting real[ly] bad.”

       Stinnett maintained that his violations of the sex offender registry occurred because
the requirements “changed so much” and he “g[o]t the dates mixed up.” Nevertheless, he
insisted that he would be able to comply with the conditions of an alternative sentence by
writing down any important dates.

        Stinnett asked the trial court to send him to a twelve-month rehabilitation center in
Mobile, Alabama for treatment for his drug and alcohol addiction. He admitted that for the
last two years he had been addicted to “[h]eroin, meth, [and] weed” and that he routinely
used a “[h]alf a gram to a gram” each day, which cost him approximately “30 bucks.” He
acknowledged that his drug addiction forced him to obtain money “any way [he] could,”
including selling the drugs at issue in this case. He also acknowledged that because of his
addiction, he used his money for drugs rather than for child support. Stinnett stated that if
the trial court granted him an alternative sentence, he would continue working as a painting
subcontractor, earning $15 per hour.

       At the conclusion of the proof, the trial court applied three enhancement factors to
Stinnett’s sentences. In light of Stinnett’s four prior Class E felonies and “15-plus”
misdemeanor convictions, the trial court found that Stinnett had “a previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the
appropriate range[,]” and it gave “tremendous weight” to this enhancement factor. See id.
§ 40-35-114(1). The court also found that Stinnett “before trial or sentencing, . . . failed to
comply with conditions of a sentence involving release into the community” because he
had violated his probation multiple times, and the court gave “tremendous weight” to this
enhancement factor as well. See id. § 40-35-114(8). Lastly, the trial court determined that
Stinnett “was on release for probation” at the time he committed the felonies in this case
because there was “a probation violation order pending[.]” See id. § 40-35-114(13). The
trial court applied the mitigating factor that Stinnett’s conduct “neither caused nor
threatened serious bodily injury” but gave this factor “little to no weight.” See id. § 40-35-
113(1).

        After applying these factors, the trial court imposed a sentence of nine years with a
release eligibility of thirty percent for the felony convictions in Counts 2 and 3. The court
then imposed a sentence of eleven months and twenty-nine days at 75 percent release
eligibility for the misdemeanor convictions in Counts 4, 5, and 6.

                                            - 15 -
        Regarding whether these sentences would be served concurrently or consecutively,
the trial court found that Stinnett was “an offender whose criminal record . . . or [record of]
criminal activity is extensive[,]” given his previous felony and misdemeanor convictions
and his commission of the offenses in this case while on probation. See id. § 40-35-
115(b)(2). The court emphasized that Stinnett had been given “multiple, multiple chances
along the way” before it ordered the sentence in Count 3 consecutive to the sentence in
Count 2 and ordered the sentences in Counts 4, 5, and 6 “concurrent with one another and
concurrent with Count 3 but consecutive to Count 2” for an effective sentence of “18
[years] at 30 percent.” It also ordered that this effective sentence would be served
“consecutive to any other unexpired sentences.”

        Regarding whether Stinnett would be granted an alternative sentence, the trial court
stated that it had considered the presentence investigation report. It also considered
Stinnett’s physical and mental health, including that he was forty-five years old, that he
had used illegal drugs and alcohol in the past, and that he said he was sober at the time of
the presentence report. The court noted that Stinnett had suffered some sort of injury,
although it found that there was no good cause for the continuance of his trial given that
Stinnett waited until the night before his second day of trial to seek treatment for his weeks-
old rib injury. Regarding “the facts and circumstances surrounding the offense and the
nature and circumstances of the criminal conduct,” the court found that Stinnett “was in
possession of multiple drugs not just for personal use but for resale or delivery.” As for
Stinnett’s “prior criminal history,” the court found that Stinnett had “four prior felony
convictions” and “multiple misdemeanor convictions” and that “this factor . . . weigh[ed]
heavily against [Stinnett].” As for Stinnett’s “previous actions and character,” the trial
court found that Stinnett had “prior convictions for statutory rape and for multiple
violations of the sex offender registry law[,]” “various misdemeanor convictions[,]”
“multiple violations of probation[.]” The court also noted that “[p]robation ha[d] been tried
and . . . ha[d] failed. . . . [m]ultiple times.” The trial court determined that Stinnett was
“high-risk [f]or reoffending” because he had “violat[ed] his probation on multiple
occasions.” As for whether Stinnett would “abide by the terms of probation,” the court
reiterated that Stinnett had “proven time and time again that if given probation, he has
violated[,]” which “weigh[ed] against [Stinnett] in that regard.” In considering “[w]hether
the interest of society in being protected from possible future criminal conduct of the
defendant [was] great,” the trial court found that while it had “serious concerns” about
Stinnett’s “future criminal conduct[,]” it said it was unsure whether society’s interest in
society being protected from Stinnett’s future criminal conduct was “great[,]” so it found
this factor did not weigh against Stinnett. As for whether “measures less restrictive have
been frequently or recently [been] applied unsuccessfully,” the court stated that Stinnett’s
probation had been “revoked on numerous occasions” and that Stinnett currently had “a
pending revocation,” which “weigh[ed] against” Stinnett’s current request for probation.
Finally, as to “[w]hether or not a sentence of full probation would unduly depreciate the
                                            - 16 -
seriousness of the offense,” the trial court found that “it certainly would” in Stinnett’s case.
Ultimately, the trial court held that the “presumption of alternative sentencing” was
“overcome” and that Stinnett’s effective sentence of eighteen years would be “a to-serve
sentence.”

       At the motion for new trial hearing, the trial court asserted that it had considered the
appropriate factors before imposing the sentence in this case and emphasized that Stinnett’s
criminal history was “extensive.” The court then stated, “[F]or the reasons stated on the
record at the Sentencing Hearing, I stand by my ruling as it relates to consecutive
sentencing.”

       Here, Stinnett contends that the trial court erred in imposing partially consecutive
sentences and in denying alternative sentencing. In Bise, the Tennessee Supreme Court
adopted “an abuse of discretion standard of review, granting a presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of the
purposes and principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn.
2012). The 2005 amendments to the sentencing act “served to increase the discretionary
authority of trial courts in sentencing.” Id. at 708. In light of this broader discretion,
“sentences should be upheld so long as the statutory purposes and principles, along with
any applicable enhancement and mitigating factors, have been properly addressed.” Id. at
706.

        Pursuant to the 2005 amendments to the sentencing act, a trial court must consider
the following when determining a defendant’s sentence:

       (1) The evidence, if any, received at the trial and the sentencing hearing;
       (2) The presentence report;
       (3) The principles of sentencing and arguments as to sentencing alternatives;
       (4) The nature and characteristics of the criminal conduct involved;
       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;
       (6) Any statistical information provided by the administrative office of the courts as
       to sentencing practices for similar offenses in Tennessee; and
       (7) Any statement the defendant wishes to make in the defendant's own behalf about
       sentencing.
       (8) The result of the validated risk and needs assessment conducted by the
       department and contained in the presentence report.

Id. § 40-35-210(b). The defendant has the burden of showing the impropriety of the
sentence on appeal. Id. § 40-35-401, Sentencing Comm’n Cmts. The trial court shall
impose “a sentence justly deserved in relation to the seriousness of the offense[.]” Id. §
                                             - 17 -
40-35-102(1). The court must also consider the defendant’s potential for rehabilitation or
treatment. Id. §§ 40-35-102(3)(C), -103(5). In addition, the court must impose a sentence
“no greater than that deserved for the offense committed” and “the least severe measure
necessary to achieve the purposes for which the sentence is imposed[.]” Id. §§ 40-35-
103(2), (4).

        First, Stinnett contends that the trial court erred in imposing a partially consecutive
sentencing alignment. The Tennessee Supreme Court held that the same “the abuse of
discretion standard, accompanied by a presumption of reasonableness, applies to
consecutive sentencing determinations.” State v. Pollard, 432 S.W.3d 851, 860 (Tenn.
2013); see Bise, 380 S.W.3d at 708; State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).
“[T]he presumption of reasonableness . . . giv[es] deference to the trial court’s exercise of
its discretionary authority to impose consecutive sentences if it has provided reasons on
the record establishing at least one of the seven grounds listed in Tennessee Code Annotated
section 40-35-115(b)[.]” Pollard, 432 S.W.3d at 861. “So long as a trial court properly
articulates reasons for ordering consecutive sentences, thereby providing a basis for
meaningful appellate review, the sentences will be presumed reasonable and, absent an
abuse of discretion, upheld on appeal.” Id. at 862 (citing Tenn. R. Crim. P. 32(c)(1); Bise,
380 S.W.3d at 705). When imposing consecutive sentences, the court must still consider
the general sentencing principles that each sentence imposed shall be “justly deserved in
relation to the seriousness of the offense,” “no greater than that deserved for the offense
committed,” and “the least severe measure necessary to achieve the purposes for which the
sentence is imposed.” Tenn. Code Ann. §§ 40-35-102(1), -103(2), -103(4); State v. Imfield,
70 S.W.3d 698, 708 (Tenn. 2002).

       In determining the alignment of Stinnett’s sentences, the trial court found that
Stinnett was an offender whose record of “criminal activity” was “extensive” pursuant to
Code section 40-35-115(b)(2). The court recognized that Stinnett had been convicted of
four felonies and numerous misdemeanors and had committed the offenses in this case
while on probation. The trial court also stressed that Stinnett had been given “multiple,
multiple chances along the way” before it imposed consecutive sentences for the felonies
and partial concurrent sentences for the misdemeanors, resulting an effective sentence of
eighteen years. The record fully supports the trial court’s finding that Stinnett had an
extensive record of criminal activity. Stinnett admitted that he was addicted to controlled
substances and his criminal history includes four felony convictions and at least sixteen
misdemeanor convictions. The record also shows that Stinnett was on probation at the time
he committed the offenses in this case. Given the extensiveness of Stinnett’s criminal
record and criminal activity, we conclude that the trial court properly imposed a partially
consecutive alignment of sentences in this case.

       Second, Stinnett asserts that the trial court erred in denying his request for an
                                            - 18 -
alternative sentence. The abuse of discretion standard, accompanied by a presumption of
reasonableness, likewise applies to a trial court’s determination regarding the manner of
service of a sentence. Caudle, 388 S.W.3d at 278-79. Any sentence that does not involve
complete confinement is an alternative sentence. See generally State v. Fields, 40 S.W.3d
435 (Tenn. 2001). Tennessee Code Annotated section 40-35-102(6)(A) states that a
defendant who does not require confinement under subsection (5) and “who is an especially
mitigated or standard offender convicted of a Class C, D or E felony, should be considered
as a favorable candidate for alternative sentencing options in the absence of evidence to
the contrary[.]” However, a trial court “shall consider, but is not bound by, the advisory
sentencing guideline” in section 40-35-102(6)(A). Tenn. Code Ann. § 40-35-102(6)(D). A
trial court should consider the following when determining whether there is “evidence to
the contrary” indicating that an individual should not receive alternative sentencing:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

Id. § 40-35-103(1)(A)-(C) (2006); see State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

        We note that the trial court’s determination of whether the defendant is entitled to
an alternative sentence and whether the defendant is a suitable candidate for full probation
are different inquiries with different burdens of proof. State v. Boggs, 932 S.W.2d 467,
477 (Tenn. Crim. App. 1996). Even if the defendant is considered a favorable candidate
for alternative sentencing, the defendant has the burden of establishing suitability for full
probation. See id. (citing Tenn. Code Ann. § 40-35-303(b)).

       A defendant is eligible for probation if the actual sentence imposed upon the
defendant is ten years or less and the offense for which the defendant is sentenced is not
specifically excluded by statute. Tenn. Code Ann. § 40-35-303(a). However, “the
defendant is not automatically entitled to probation as a matter of law.” Id. § 40-35-303(b)
(2006), Sentencing Comm’n Comments. Rather, the defendant must demonstrate that
probation would “‘subserve the ends of justice and the best interest of both the public and
the defendant.’” State v. Carter, 254 S.W.3d 335, 347 (Tenn. 2008) (quoting State v.
Housewright, 982 S.W.2d 354, 357 (Tenn. Crim. App. 1997)). When determining whether
to grant probation, the trial court should consider the following factors: “(1) the
                                           - 19 -
defendant’s amenability to correction; (2) the circumstances of the offense; (3) the
defendant’s criminal record; (4) the defendant’s social history; (5) the defendant’s physical
and mental health; and (6) special and general deterrence value.” State v. Trent, 533 S.W.3d
282, 291 (Tenn. 2017) (citing State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn.
Crim. App. 1998)).

        Here, Stinnett was not a favorable candidate for alternative sentencing because he
had been convicted of two Class B felonies. See Tenn. Code Ann. § 40-35-102(6)(A).
Although Stinnett was eligible for probation because each of his sentences was ten years
or less, he failed to satisfy his burden of proving his suitability for probation. Moreover,
the trial court’s extensive findings emphasized that confinement was necessary in light of
Stinnett’s long history of criminal conduct, confinement was necessary to avoid
depreciating the seriousness of the offenses, and confinement was necessary because
measures less restrictive than confinement had frequently or recently been applied
unsuccessfully to him. See id. § 40-35-103(1)(A)-(C). When determining whether to grant
probation, the trial court specifically noted Stinnett’s prior criminal history, his regular use
of illegal drugs and alcohol, and his possession of multiple drugs, not just for personal use,
but for resale or delivery. The trial court also found that Stinnett was high-risk for
reoffending, as shown by his extensive history of failing to comply with community
release.

        In this case, the record shows that the trial court carefully considered the purposes
and principles of the sentencing act and provided extensive findings to support the sentence
it imposed in this case. Because the record fully supports the trial court’s imposition of a
partially consecutive sentences and its denial of any type of alternative sentence, we affirm
the sentence in this case.

                                      CONCLUSION

       Based on the aforementioned authorities and reasoning, the judgments of the trial
court are affirmed.



                                                ____________________________________
                                                CAMILLE R. MCMULLEN, JUDGE




                                             - 20 -